UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JONATHAN FLEITSIG and CONDOR ALPHA ASSET
MANAGEMENT,

19cev8217 (DLC)

Plaintiffs,

ve ORDER

ED & F MAN CAPITAL MARKETS, INC. and
PARAGON GLOBAL MARKETS, LLC,

Defendants.

DENISE COTE, District Judge:

In response to an Order of November 5, 2019, plaintiffs
filed on November 20 a two-page letter explaining the basis for
their belief that diversity of citizenship exists. Plaintiffs’
letter indicates that one of the defendants, Paragon Global
Markets, LLC (“Paragon”) is a limited liability company. As set
forth in Rule 4(C) of the Court’s Individual Rules of Practice
in Civil Cases, it is hereby

ORDERED that plaintiffs shall, by November 21, file a
revised or supplemental letter stating the citizenship of each

of Paragon’s members, shareholders, partners, and/or trustees.

SO ORDERED:

Dated: New York, New York
November 20, 2019

ce My

DENISE COT E

United States District Judge

 

 
